Case 2:16-cv-03636-JMA-AYS Document 44 Filed 05/20/20 Page 1 of 1 PageID #: 178
                                    COUNTY OF SUFFOLK




                                            STEVE BELLONE
                                       SUFFOLK COUNTY EXECUTIVE

 DENNIS M. COHEN                                                           DEPARTMENT OF LAW
 ACTING COUNTY ATTORNEY



 May 20, 2020

 Hon. Joan M. Azrack
 United States District Judge
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

 Re:    Rector v. County of Suffolk, et al.
        16-cv-3636 (JMA)(AYS)

 Dear Judge Azrack:

 The parties wish to inform the Court that a proposed settlement has been reached in the above
 captioned matter. Since the settlement is for an amount greater than $25,000 approval is
 required by the Suffolk County Legislature. Once the legislature has approved the settlement
 the parties will submit an application and order for Court approval pursuant to Section 6-n of the
 General Municipal Law of the State of New York.

 I thank the Court for its consideration of this submission.

 Respectfully submitted,

 Dennis M. Cohen
 Acting County Attorney

 By: /s/ Brian C. Mitchell
     Brian C. Mitchell
     Assistant County Attorney

 CC: Jason Leventhal, Esq.; Scott A. Korenbaum, Esq. (via ECF)
